                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

WILFRED ALEXANDER PAGE, et al.,

                       Plaintiffs,

v.                                                                   No. 1:19-cv-00924-WJ-SCY

ALBUQUERQUE METRO DETENTION CENTER, et al.,

                       Defendants.

                 MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER comes before the Court on Plaintiff's Complaint and Request for

Injunction, Doc. 7, filed November 4, 2019 ("Second Amended Complaint").

       Plaintiff filed his original Complaint against the Metro Detention Center ("MDC") and the

"Correction Officers, All Person[ne]l and Staff," on behalf of himself and every other past, current

and future inmate at the MDC. Doc. 1 at 1-2, filed October 1, 2019.

       The Court notified Plaintiff that the Complaint fails to state a claim against Defendant

Metro Detention Center because it is not a separate suable entity. See Order at 3, Doc. 5, filed

October 10, 2019. “Generally, governmental sub-units are not separate suable entities that may

be sued under § 1983.” Hinton v. Dennis, 362 Fed.Appx. 904, 907 (10th Cir. 2010) (citing

Martinez v. Winner, 771 F.2d 424, 444 (10th Cir. 1985) (holding that City and County of Denver

would remain as a defendant and dismissing complaint as to the City of Denver Police Department

because it is not a separate suable entity).

       The Court also notified Plaintiff that the Complaint fails to state a claim against the

individual Defendants because Plaintiff did not allege with particularity what each Defendant did

to Plaintiff and when they did it. See Doc. 5 at 3 (stating "The individual Defendants would not

know what wrongdoing he or she is alleged to have committed based on Plaintiff's vague
allegations against unnamed individuals regarding events on unspecified dates 'on several

occasions in 2017-18.'"); Nasious v. Two Unknown B.I.C.E. Agents, at Arapahoe County Justice

Center, 492 F.3d 1158, 1163 (10th Cir. 2007) (“[T]o state a claim in federal court, a complaint

must explain what each defendant did to him or her; when the defendant did it; how the defendant’s

action harmed him or her; and, what specific legal right the plaintiff believes the defendant

violated.”).

        Finally, the Court notified Plaintiff that the Complaint could be dismissed under

§ 1915(e)(2)(B)(ii) for failure to state a claim, and granted Plaintiff leave to file an amended

complaint.

        Plaintiff's Second Amended Complaint also fails to state a claim. Despite the Court

notifying Plaintiff that Defendant Metro Detention Center is not a suable entity, the Second

Amended Complaint names Metro Detention Center as a Defendant. And despite the Court

notifying Plaintiff that the Complaint must "make clear exactly who is alleged to have done what

to whom, to provide each individual with fair notice," the Second Amended Complaint does not

identify the individual Defendants or state what each individual Defendant did and when they did

it. Doc. 5 at 3 (quoting Robbins v. Oklahoma, 519 F.3d 1242, 1249-50 (10th Cir. 2008)).

        IT IS ORDERED that this case is DISMISSED with prejudice.



                                             ________________________________________
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                2
